Citation Nr: 0307035	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-15 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 
1990, for the grant of special monthly compensation payable 
pursuant to 38 U.S.C.A. § 1114(r)(1) (West 2002), including 
the issue of whether prior decisions were clearly and 
unmistakably erroneous in not granting special monthly 
compensation at the 38 U.S.C.A. § 1114(r)(1) rate.

2.  Entitlement to an effective date prior to August 29, 
1994, for the grant of service connection and the assignment 
of a 40 percent disability rating for urethral strictures, 
including the issue of whether prior decisions were clearly 
and unmistakably erroneous in not adjudicating a claim for 
service connection for a urinary disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to September 
1969.  These matters come to the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO revised the effective date to September 15, 
1995, for the grant of special monthly compensation at the 
rate payable pursuant to 38 U.S.C.A. § 1114(r)(1).  The 
veteran perfected an appeal of the assigned effective date.  
In a June 1999 rating decision the RO revised the effective 
date for the grant of special monthly compensation pursuant 
to 38 U.S.C.A. § 1114(r)(1) to January 31, 1990.  The 
veteran has not withdrawn his appeal of the assigned 
effective date, and contends that he is entitled to an 
effective date in September 1969 for the special monthly 
compensation.  The Board finds, therefore, that that issue 
remains in contention.

In the June 1999 rating decision the RO also granted service 
connection for urethral strictures, and assigned a 
40 percent rating for the disorder effective August 29, 
1994.  The veteran also perfected an appeal of the effective 
date assigned for the grant of service connection and the 
assignment of the 40 percent rating, contending that he is 
entitled to an effective date in September 1969 for that 
disorder.

Beginning in February 1992 the veteran submitted multiple 
claims and appeals pertaining to additional disabilities, 
and the ratings assigned for those disabilities, which he 
contended were secondary to the service-connected residuals 
of traumatic amputation of the right arm and both legs.  In 
statements submitted in November 2000 and September 2001 he 
indicated that he was satisfied with the RO's disposition of 
the remaining issues, and that the only issues for which he 
is seeking adjudication by the Board consist of the issues 
shown on the title page.  The Board finds that the veteran 
has, in essence, withdrawn his appeals of the remaining 
issues, and will limit its consideration to the issues shown 
above.


FINDINGS OF FACT

1.  In an October 1969 rating decision, effective with the 
veteran's separation from service on September 20, 1969, the 
RO granted service connection for traumatic amputation of 
both legs, rated as 100 percent disabling; and traumatic 
amputation of the right arm at shoulder level, rated as 
90 percent disabling.  The RO also awarded special monthly 
compensation for the loss of use of a hand at the rate 
payable pursuant to 38 U.S.C. § 314(k) (1964 & Supp. 1969) 
(now 38 U.S.C.A. § 1114(k) (West 2002)); and for the 
amputation of both legs at levels preventing natural knee 
action with additional disability of the traumatic 
amputation of the right arm at shoulder level, independently 
ratable at 50 percent or more, under the authority of 
38 U.S.C. § 314(p) (1964 & Supp. 1969) and payable at the 
intermediate rate between 38 U.S.C. §§ 314(m) and (n) (1964 
& Supp. 1969).  The veteran was notified of the October 1969 
decision and did not appeal, and that decision is final.

2.  In a July 1970 rating decision the RO determined that 
the October 1969 rating decision was clearly and 
unmistakably erroneous in limiting the award of special 
monthly compensation to the intermediate rate between 
38 U.S.C. §§ 314(m) and (n).  Effective September 20, 1969, 
the RO awarded entitlement to special monthly compensation 
for the loss of use of a foot at the rate payable pursuant 
to 38 U.S.C. § 314(k), and for the anatomical loss of the 
left leg at a level preventing natural knee action with the 
anatomical loss of the right upper extremity so near the 
shoulder to prevent the use of a prosthetic appliance, with 
additional disability of the anatomical loss of the right 
leg independently ratable at 50 percent or more, under the 
authority of 38 U.S.C. § 314(p) and payable at the rate 
provided by 38 U.S.C. § 314(n).  The veteran was notified of 
the July 1970 rating decision and did not appeal, and that 
decision is final.

3.  In August 1970 and April 1971 rating decisions the RO 
denied entitlement to higher disability ratings, including a 
higher rate of special monthly compensation.  The veteran 
was notified of the August 1970 and April 1971 decisions and 
did not appeal, and those decisions are final.

4.  In a February 1979 rating decision the RO awarded 
special monthly compensation for the loss of a foot pursuant 
to 38 U.S.C. § 314(k), and for the loss of use of three 
extremities under the authority of 38 U.S.C. § 314(p) and 
payable at the intermediate rate between 38 U.S.C. §§ 314(n) 
and (o).  The veteran was notified of the February 1979 
decision and did not appeal, and that decision is final.

5.  On January 31, 1990, the veteran claimed entitlement to 
service connection for a left upper extremity disability as 
secondary to the traumatic amputation of the other three 
extremities, which resulted in the award of additional 
disability ratings for the left upper extremity.

6.  The veteran did not claim entitlement to special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(r)(1) until November 1995.

7.  In an August 1996 rating decision the RO determined that 
the additional service-connected left arm disability, which 
was then evaluated as 40 percent disabling, resulted in the 
veteran being in need of regular aid and attendance.  The RO 
awarded special monthly compensation at the rate payable 
pursuant to 38 U.S.C.A. § 1114(r)(1) (West 2002) based on 
the veteran being entitled to the intermediate rate between 
38 U.S.C.A. §§ 1114(n) and (o) and the rate payable pursuant 
to 38 U.S.C.A. § 1114(k), and being in need of regular aid 
and attendance.  In subsequent decisions the RO assigned an 
effective date of January 31, 1990, for the increase in the 
special monthly compensation to coincide with the effective 
date for the grant of service connection and the assignment 
of the 40 percent rating for the left arm disability.

8.  The veteran has failed to raise valid claims of clear 
and unmistakable error in the October 1969, July 1970, 
August 1970, April 1971, and February 1979 rating decisions.

9.  The veteran initially submitted a claim for service 
connection for a urinary disorder on August 29, 1994.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to January 31, 
1990, for the award of special monthly compensation at the 
rate payable pursuant to 38 U.S.C.A. § 1114(r)(1) is not 
shown as a matter of law.  38 U.S.C. §§ 314(k)-(r), 4005(c) 
(1964 & Supp. 1969), (1970), and (1976 & Supp. 1979); 
38 U.S.C.A. §§ 1114(k)-(r), 5101(a), 5109A, 5110 (West 
2002); 38 C.F.R. §§ 3.350, 19.153 (1969), (1970), (1971), 
and (1978); 38 C.F.R. §§  3.105, 3.114, 3.151, 3.155, 3.157, 
3.350, 3.352, 3.400 (2002).

2.  Entitlement to an effective date prior to August 29, 
1994, for the grant of service connection and assignment of 
the 40 percent rating for urethral strictures is not shown 
as a matter of law.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to effective dates 
concurrent with his separation from service for the special 
monthly compensation payable pursuant to 38 U.S.C.A. 
§ 1114(r)(1) and the grant of service connection and the 
40 percent rating for urethral strictures.  He asserts that 
all of the disabilities that resulted in the grant of 
service connection and the award of the higher rate of 
special monthly compensation were present when he was 
separated from service, and that all of the rating decisions 
issued since his separation from service should accurately 
reflect the extent of his disabilities.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation do not apply to the 
veteran's claims.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)); 38 C.F.R. § 3.159 (2002).  

As shown above, the veteran contends that he is entitled to 
an effective date in September 1969 for the award of the 
higher rate of special monthly compensation.  Entitlement to 
an effective date prior to January 31, 1990, is dependent 
upon a finding that prior rating decisions that adjudicated 
the severity of the veteran's disabilities were clearly and 
unmistakably erroneous.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the VCAA do not 
apply to a claim based on a previous decision having been 
the result of clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  The Court 
found that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of clear and unmistakable error does not 
represent a "claim," but a collateral attack on a final 
decision.  The provisions of the VCAA, and its implementing 
regulation, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior, final decision.

The veteran also contends that he is entitled to an 
effective date in September 1969 for the award of service 
connection for urethral strictures because he has had 
urinary problems since then.  The Court has also held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute; 
the medical evidence shows that he was treated for urinary 
problems while hospitalized shortly following his separation 
from service, and that he continued to receive treatment for 
urinary problems.  Resolution of the veteran's appeal is 
based on interpretation of the statutes and regulations 
regarding the effective date of an award of service 
connection.  The issue of whether the veteran is entitled to 
an earlier effective date is dependent upon whether a viable 
claim for service connection was filed prior to August 29, 
1994.  That determination is dependent on the documents and 
evidence received by VA prior to August 29, 1994.  VA has no 
further duty, therefore, to notify the veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Factual Background

The veteran's service medical records disclose that on May 
29, 1969, while serving in Vietnam, he stepped on a booby 
trap and incurred the traumatic amputation of the right leg 
at the mid-femur; amputation of the left leg at the knee; 
and amputation of the right arm at the glenohumeral 
articulation.  He also incurred multiple fragment wounds on 
the trunk and extremities and perforation of both eardrums 
with infection and hearing loss.  The right shoulder 
amputation wound was subsequently debrided, with removal of 
the glenoid fossa, the acromion process, the distal 
clavicle, and part of the scapula.  

While hospitalized in June 1969 he developed right pulmonary 
effusion, for which a thoracentesis was performed, with no 
further manifestations.  He was catheterized during his 
hospitalization but, with the exception of a complaint of 
blood in the urine in June 1969, the records do not document 
any urinary problems.  In July 1969 the multiple fragment 
wounds, a skin graft scar on the left thigh, and the 
thoracotomy scar were shown to be well healed, non-tender, 
and not interfering with function; the left upper extremity 
was intact; the stumps had adequately healed and been fitted 
with prostheses; and the range of motion in the hips was 
normal.  With the exception of the disabilities described 
above, the service medical records document no other 
disabilities resulting from the May 1969 injury.  

The veteran was separated from service following 
adjudication by a Physical Evaluation Board, and he was then 
informed that he should contact VA to claim entitlement to 
compensation benefits.  He was treated at service department 
medical facilities until September 1969, when he was 
transferred to a VA hospital.  

The veteran initially claimed entitlement to VA compensation 
benefits in October 1969, at which time he described the 
disabilities for which he was claiming benefits as the 
amputation of both lower extremities, amputation of the 
right upper extremity, and burst eardrums with hearing loss.  
Based on the evidence contained in the service medical 
records, in an October 1969 rating decision the RO granted 
service connection for the traumatic amputation of both 
legs, evaluated as 100 percent disabling under Diagnostic 
Code 5110 (anatomical loss of both feet); and traumatic 
amputation of the right arm at shoulder level, rated as 
90 percent disabling under Diagnostic Code 5121 (amputation 
of the arm above the deltoid).  The RO also awarded special 
monthly compensation in accordance with 38 U.S.C. § 314(k) 
for the loss of a hand; awarded additional special monthly 
compensation in accordance with 38 U.S.C. § 314(m) for the 
amputation of both legs at levels preventing natural knee 
action; and in accordance with 38 U.S.C. § 314(p) increased 
the amount of special monthly compensation payable to the 
intermediate rate between 38 U.S.C. §§ 314(m) and (n) due to 
the additional disability of the amputation of the right 
arm, independently ratable at 50 percent or more.  See 
38 C.F.R. § 3.350(a), (f)(1)(ii), and (f)(3) (1969).  For 
comparison purposes, this amount will be referred to as (k, 
m+1/2).  The effective date for the grants of service 
connection, the assigned ratings, and special monthly 
compensation was September 20, 1969, the day following the 
veteran's separation from service.  The RO deferred the 
adjudication of the issues of service connection for 
perforated tympanic membranes, hearing loss, and pulmonary 
effusion pending additional evidence.  The veteran was 
notified of the October 1969 rating decision and did not 
appeal, and that decision is final.  38 U.S.C. § 4005(c) 
(1964); 38 C.F.R. § 19.153 (1969).

On receipt of additional service medical records, in a 
February 1970 rating decision the RO granted service 
connection for multiple shell fragment wound scars on the 
trunk and extremities, rated as non-compensable; and 
perforation of the tympanic membranes, bilaterally, with 
hearing loss, rated as non-compensable based on the degree 
of hearing loss.  The RO also denied service connection for 
the residuals of pleural effusion on the basis that the 
evidence did not reflect any chronic residuals from that 
event.  The veteran was notified of the February 1970 rating 
decision and did not appeal, and that decision is final.  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. § 19.153 (1970).

In May 1970 the veteran claimed entitlement to an increased 
rating for his left leg amputation, on the basis of having 
undergone surgery that revised the amputation from being at 
the knee to being above the knee.  The VA treatment records 
obtained in conjunction with that claim show that in January 
1970 the middle third of the right clavicle was removed, and 
that in April 1970 he was ambulating with bilateral lower 
extremity prostheses and that his right upper extremity 
prosthesis was working well.  The left leg stump was 
breaking down with use of the prosthesis, and in May 1970 a 
higher amputation (above the knee) was performed in order to 
tolerate use of the prosthesis.  A catheter was used during 
that surgical procedure, following which an infection 
developed that was successfully treated.

In a July 1970 rating decision the RO determined that the 
October 1969 rating decision was clearly and unmistakably 
erroneous in the manner in which the triple amputations were 
grouped.  The RO revised the service-connected amputations 
to include disarticulation of the left leg at the knee and 
disarticulation of the right arm at the shoulder, rated as 
100 percent disabling under Diagnostic Code 5108 (anatomical 
loss of one hand and one foot); and an above-the-knee 
amputation of the right leg, rated as 60 percent disabling 
under Diagnostic Code 5162 (amputation of the thigh at the 
middle or lower third).  The RO also granted service 
connection for a fractured right fifth rib, rated as non-
compensable; and impairment of the clavicle and scapula, 
with partial removal, rated as 20 percent disabling.  The 
effective date for the revised diagnostic codes and the 
additional grants of service connection was September 20, 
1969.  The RO deferred re-evaluating the level of amputation 
of the left leg pending the receipt of additional evidence.

In addition to the above, in the July 1970 rating decision 
the RO determined that the October 1969 rating decision was 
clearly and unmistakably erroneous in the amount of special 
monthly compensation awarded.  The RO found that the veteran 
was entitled to special monthly compensation at the 
intermediate rate between 38 U.S.C. §§ 314(m) and (n) for 
the anatomical loss of the left leg at a level preventing 
natural knee action with the anatomical loss of the right 
arm so near the shoulder to prevent the use of a prosthetic 
appliance.  See 38 C.F.R. § 3.350(f)(1)(iii) (1969).  Under 
the authority of 38 U.S.C. § 314(p), the rate of special 
monthly compensation was then elevated to equal that payable 
pursuant to 38 U.S.C. § 314(n) due to the additional 
disability of the amputation of the right leg, independently 
rated at 50 percent or higher.  See 38 C.F.R. § 3.350(f)(3) 
(1969).  The RO continued the special monthly compensation 
that had been awarded pursuant to 38 U.S.C. § 314(k).  For 
comparison purposes this rate of special monthly 
compensation will be referred to as (k, m1/2 +1/2=n).  The 
effective date for the increase in the special monthly 
compensation was September 20, 1969.  

The RO increased the rate of special monthly compensation by 
finding that the veteran had suffered the anatomical loss of 
the right arm so near the shoulder to prevent the use of a 
prosthetic appliance, although the evidence clearly showed 
that he was successfully using a right arm prosthesis.  The 
veteran was notified of the July 1970 rating decision, and 
in a separate July 1970 notice the RO explained to him the 
specific provisions and disabilities based on which the 
special monthly compensation had been awarded.  The veteran 
did not appeal the July 1970 decision, and it is final.  
38 U.S.C. § 4005(c) (1964); 38 C.F.R. § 19.153 (1970).

In August 1970 the veteran again claimed entitlement to an 
increased rating based on the surgical revision to the left 
leg amputation.  He then submitted the May 1970 operative 
report showing that the amputation of the left leg was 
revised to include the patella and 2.5 inches of the distal 
femur.  Prior to the surgery the veteran was ambulatory with 
prostheses, but the stump of the left leg amputation was 
breaking down.  In an August 1970 rating decision the RO 
determined that the revision to the left leg amputation did 
not affect the rating assigned, because Diagnostic Codes 
5162 and 5163 provided the same 60 percent rating for 
amputations at the knee or in the lower third of the thigh, 
or the rate of special monthly compensation.  The veteran 
was notified of the August 1970 decision, which notice 
included an explanation of the basis on which his special 
monthly compensation was awarded, and did not appeal; that 
decision is, therefore, final.  38 U.S.C. § 4005(c) (1964); 
38 C.F.R. § 19.153 (1970).

VA treatment records disclose that the veteran had 
urethritis in March 1977, which was successfully treated 
with medication.  He also received treatment for various 
urinary problems beginning in March 1993.  A March 1995 
treatment record indicates that he experienced urethral 
strictures due to the multiple catheterizations he had 
undergone during surgical procedures.

The relevant statute, 38 U.S.C. § 314(p) (now 38 U.S.C.A. 
§ 1114(p)), was revised in 1978 to provide for the award of 
special monthly compensation at the next higher rate or 
intermediate rate for the loss or loss of use of three 
extremities.  The effective date for the statutory change 
was October 1, 1978.  See Veterans' Disability Compensation 
and Survivors' Benefits Act of 1978, Pub. L. No. 95-479, 
§ 101(a)(15), 92 Stat. 1560-1565 (Oct. 18, 1978).  

According to the statute then in effect, special monthly 
compensation was payable at the higher rate provided in 
38 U.S.C. § 314(r)(1) if the veteran was entitled to the 
rate specified under 38 U.S.C. § 314(o), at the maximum rate 
authorized under 38 U.S.C. § 314(p), or at the intermediate 
rate between subsections (n) and (o) (n1/2) and the 
38 U.S.C. § 314(k) rate, and if he was in need of the 
regular aid and attendance of another person.  38 U.S.C. 
§ 314(r)(1) (1976 & Supp. 1979).  Based on the 1978 revision 
to 38 U.S.C. § 314(p) for the loss of use of three 
extremities, the RO found that the veteran's entitlement to 
the rate specified in 38 U.S.C. § 314(n) (m1/2+1/2=n) should 
be elevated to the next higher intermediate rate (n1/2).  
Because he was also entitled to the 38 U.S.C. § 314(k) rate 
for loss of use of a foot, he was potentially entitled to 
the rate provided by 38 U.S.C. § 314(r)(1) if he was in need 
of the regular aid and attendance of another person.

In October 1978 the RO referred the veteran's case to the 
Director of the Compensation and Pension Service for review 
and an opinion on whether the veteran's anatomical loss of 
three extremities meant, per se, that he was in need of the 
regular aid and attendance of another person.  If so, he 
would be entitled to the higher rate of compensation payable 
pursuant to 38 U.S.C. § 314(r)(1).  In a January 1979 
advisory opinion the Director of the Compensation and 
Pension Service determined that (1) the rate of special 
monthly compensation to which the veteran was entitled prior 
to enactment of Pub. L. No. 95-479 had been properly 
determined; and (2) based on review of the evidence of 
record, the veteran was not in need of the regular aid and 
attendance of another person.  The maximum rate of special 
monthly compensation to which he was entitled was, 
therefore, the intermediate rate between 38 U.S.C. §§ 314(n) 
and (o) plus the rate provided by 38 U.S.C. § 314(k) (k, 
n1/2).  

In a statement submitted in January 1979 the veteran made 
specific reference to Pub. L. No. 95-479 and asked that the 
amount of special monthly compensation to which he was 
entitled be re-computed based on the statutory change.  
Under the authority of the revised 38 U.S.C. § 314(p), in a 
February 1979 rating decision the RO increased the rate of 
special monthly compensation that had been payable as 
equivalent to 38 U.S.C. § 314(n) (m1/2 +1/2=n), to the next 
higher intermediate rate between 38 U.S.C. §§ 314(n) and 
(o), based on the statutory change pertaining to the loss of 
three extremities.  The RO also continued the rate of 
special monthly compensation that had been payable pursuant 
to 38 U.S.C. § 314(k) (k, n1/2).  The effective date for the 
increased special monthly compensation was October 1, 1978, 
the effective date for the change in the statute.  The 
veteran was notified of the February 1979 decision and did 
not appeal, and that decision is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 19.153 (1978).

In a December 1988 statement the veteran asked the RO to 
determine whether his compensation had been computed 
correctly, in that the then-maximum rate payable pursuant to 
38 U.S.C. § 314(p) for a veteran with three dependents was 
$2647.00 per month, but he was only receiving $2580.00 per 
month.  He was then informed that although his special 
monthly compensation was increased based on the provisions 
of 38 U.S.C. § 314(p), the rate to which he was entitled was 
limited to the intermediate rate between 38 U.S.C. §§ 314(n) 
and (o), plus that payable in accordance with 38 U.S.C. 
§ 314(k).  The intermediate rate between 38 U.S.C. §§ 314(n) 
and (o), plus the rate payable per 38 U.S.C. § 314(k), did 
not reach the maximum amount payable under 38 U.S.C. 
§ 314(p).

VA treatment records document intermittent problems with the 
left upper extremity beginning in 1970, with chronic 
problems significantly impacting his functional mobility 
beginning in 1988.  

The veteran did not submit any other document that could be 
construed as a claim for an increase in compensation between 
January 1979 and January 1990.  On January 31, 1990, he 
claimed entitlement to compensation benefits for a left arm 
disability, as secondary to the service-connected triple 
amputations.  He then reported having received treatment for 
the left arm disability for the previous five years.

During a March 1990 VA examination he reported that he was 
then working as a staff assistant at the VA medical center 
(MC).  He was previously able to function very well with the 
use of the left arm, in that he was able to bowl, target 
shoot, and use a manual wheelchair.  The functioning of the 
left arm had, however, begun to deteriorate over the 
previous several years, with multiple orthopedic problems 
due to overuse.  Service connection has been established for 
the left arm disability as secondary to the amputated right 
arm, effective January 31, 1990.

In February 1992 the veteran claimed entitlement to loss of 
use of the left arm, which the RO denied.  Evidence obtained 
in conjunction with that claim includes a January 1991 VA 
operative report that shows the veteran had been confined to 
a wheelchair since 1979.  Following the surgical left carpal 
tunnel release in January 1991 he remained hospitalized for 
several weeks, in that he was unable to care for himself 
with his only remaining extremity incapacitated due to the 
surgery.

In conjunction with a May 1992 VA examination the veteran 
reported having increasing difficulty working and carrying 
on the activities of daily living due to the left arm 
disability.  He used his left upper extremity for all 
movement and tasks.

In February 1993 the veteran underwent laparoscopies for a 
right inguinal hernia and cholelithiasis.  He continued to 
experience inguinal pain following the surgery, and 
additional surgery was performed in April 1993 to remove 
wire staples.  The inguinal hernia had been caused by the 
veteran's method of movement, which was to effect transfers 
from his wheelchair by use of his left arm, the right arm 
prosthesis, and the left and right leg amputation stumps.  
The pain caused by the hernia and subsequent treatment 
significantly impacted his ability to effect transfers.

Documents in the claims file indicate that he was employed 
by the VAMC from 1977 to 1993, and that he has been employed 
as a veterans' service representative by the State of 
Georgia since 1993.

The veteran reported in multiple statements dated in March 
1993 that following the February 1993 surgery he could not 
sit for more than a couple of hours due to groin pain.  He 
could spend only four hours a day in his wheelchair, and was 
unable to roll long distances by himself.  He was unable to 
drive his adapted van without severe pain, and experienced 
an increase in pain when transferring from or to his 
wheelchair.  

In a September 1993 statement he reported that since he was 
released from the VAMC in March 1971 as a rehabilitated 
veteran, he had "lived a fully independent life" and never 
considered himself disabled.  He was able to get in and out 
of his wheelchair to perform yard work, swim, exercise, play 
with his children, climb stairs, or do housework.  He was 
able to transfer from his wheelchair to the toilet, to a 
shower platform for bathing, or to the seat of his modified 
van, and wheel himself in his one-arm drive wheelchair.  He 
used his remaining left arm, left leg, and right leg to 
perform these maneuvers.  The February and April 1993 
surgery had, however, left him disabled, in that he was no 
longer able to perform these functions independently due to 
pain and weakened abdominal muscles.  He stated that he had 
had problems holding his urine since service, but that since 
the surgery he had to urinate 25-30 times a day.

In a statement received on August 26, 1994, the veteran 
asserted that as of that week he had to take medication for 
bladder control.  He then claimed entitlement to service 
connection for a urological disorder as secondary to his 
service-connected disabilities.  He stated that he had been 
going to the Genitourinary Clinic for 25 years, with an 
increase in visits since 1991.  His urinary problems had 
increased since the February 1993 surgery.

In an August 1994 substantive appeal the veteran stated that 
due to the disability in his left upper extremity he was 
sometimes unable to tie a tie, button his shirt, drive his 
van, or push his wheelchair without pain.  He had had to 
give up bowling; had decreased pistol, rifle, and shotgun 
shooting; could no longer swim for exercise; could no longer 
take "walks" with his family because he could not propel his 
wheelchair for long distances and would not allow himself to 
be pushed; now had to hire someone to do his yard work; and 
had to have someone lift packages for him, all of which he 
had previously done for himself.  In that statement he asked 
that his special monthly compensation be increased to that 
payable pursuant to 38 U.S.C.A. § 1114(r)(1), in that his 
left arm disability meant that his overall functioning was 
reduced to that of a paraplegic.

During a June 1995 hearing the veteran testified that the 
VAMC had provided him a splint to use on his left hand and 
wrist at night, which his wife had to help him put on.  He 
was unable to use the splint when traveling away from home, 
which meant he had increased problems with the left arm.  He 
stated that he used to be able to lift a gallon jug of milk 
and pour it into a glass, which he could no longer do.  He 
used to get out of his wheelchair and do yard work, but no 
longer could and had to hire someone to take care of his 
yard.  He stated that he had never missed a day of work in 
his life, and never intended to.  In the hearing he again 
requested that his special monthly compensation be increased 
to that payable in accordance with 38 U.S.C.A. § 1114(r)(1).

The evidence discloses that the veteran further injured his 
left upper extremity in an accident in May 1995, when the 
shower platform to which he was transferring himself 
collapsed.  This apparently happened when he was traveling 
away from home.

In a November 1995 statement he asserted that he should have 
been awarded special monthly compensation for the loss of 
use of three extremities since his separation from service, 
because the original injury resulted in the traumatic 
amputation of three limbs.  He claims that the RO should 
have applied the higher rate of compensation based on the 
evidence shown in his records, regardless of any claim he 
may or may not have made.  He stated that he was seeking an 
effective date in September 1969 for the award of special 
monthly compensation payable pursuant to 38 U.S.C.A. 
§ 1114(p), and an effective date in March 1990 for the award 
of special monthly compensation payable in accordance with 
38 U.S.C.A. § 1114(r)(1).  He stated that he was in need of 
regular aid and attendance, which his wife and children 
provided on a daily basis.  He claimed that all veterans 
with triple amputations should automatically qualify for the 
rate of special monthly compensation provided in 38 U.S.C.A. 
§ 1114(r)(1).  He also stated that he was no longer able to 
push himself in his one-arm drive manual wheelchair, drive 
for long distances, or lift himself from his wheelchair into 
a car, and that on some days he was unable to button his 
clothing or tie his tie.

A January 1996 treatment note from the Rockdale Hospital 
shows that prior to surgery on the left upper extremity in 
January 1996, the veteran was independent in transfers, 
toileting, and mobility.  He would be unable to perform 
these tasks for six to eight weeks following the surgery, 
and stated that his wife was unable to assist him because 
she was short and had lost the use of her left arm.

The report of a March 1996 VA examination discloses that 
prior to the January 1996 surgery on the left elbow and 
shoulder, the veteran was fairly independent in the 
activities of daily living.  Following the surgery he 
required assistance in transferring, eating, bathing, 
dressing, and toileting due to the triple amputation, 
confinement to a wheelchair, and a frozen left shoulder.

The evidence indicates that following the January 1996 
surgery the veteran returned to full-time employment in June 
1996, although he required continuing physical therapy and 
multiple accommodations due to his disabilities.  In July 
1996 statements the veteran's spouse and five other 
individuals reported that the veteran had to give up his 
independence following the May 1995 injury to his left arm.

The veteran presented an October 1996 report from the DeKalb 
Medical Center regarding the occupational therapy he 
underwent following the January 1996 surgery.  The report 
indicates that at that time he was independent in dressing, 
bed mobility, and driving.  Due to range of motion and 
strength limitations he continued to have difficulty with 
grooming (drying and combing his hair), bathing (washing his 
hair and/or back), and donning his right arm prosthesis.

In statements beginning in February 1998 the veteran 
asserted that he had required the regular aid and attendance 
of another person since he was released from the VAMC in 
1971.  He stated that he needed daily assistance in 
grooming, dressing, and "everyday life functions."

During a January 1999 RO hearing the veteran testified that 
his service medical records documented that a urinary 
problem existed from the date of his initial injury.  He 
claimed that his current condition, frequent urination and 
urethral strictures, was caused by the frequent 
catheterizations that he underwent during his multiple 
surgeries.  He stated that his medical records documented 
the urinary problem since at least February 1993.

He also testified that all of his disabilities were not 
considered when compensation was awarded following his 
discharge from the hospital in March 1971, in that he was 
shown as having disarticulation of the left knee, when in 
fact the amputation was above the knee; that he was shown as 
having a mid-thigh amputation on the right, when the 
amputation was in the upper third of the femur; and that his 
compensation was based on having two hands.  He stated that 
he was not aware of the provision for special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(r)(1) until 1995, when he initially filed for the 
increase.  He also stated that he had required daily 
assistance in grooming since his hospitalization following 
his separation from service.  He asserted that he was not 
awarded the correct amount of special monthly compensation 
in 1971 because VA had not established service connection 
and ratings for all of his disabilities; that the VAMC and 
the VARO had not communicated properly in determining the 
extent of his injuries; and that the severity of all his 
current disabilities had been apparent since 1971.  He 
claimed that he was entitled to an effective date in March 
1971, with his discharge from the VAMC, for the award of 
special monthly compensation at the 38 U.S.C.A. § 1114(r)(1) 
rate, and that all triple amputees should qualify for the 
38 U.S.C.A. § 1114(r)(1) rate.

In statements beginning in August 1999 the veteran asserted 
that he was entitled to an effective date in September 1969 
for service connection and the rating assigned for urethral 
strictures, in that the disorder had existed since then.  He 
claimed that had VA properly assisted him in developing all 
relevant disabilities, the condition would have then been 
known and that VA had failed to fulfill the duty to assist 
in not developing all possible disabilities.  He also stated 
that he was entitled to an effective date in September 1969, 
or at least March 1971, for the 38 U.S.C.A. § 1114(r)(1) 
special monthly compensation rate because all of the 
disabilities for which he is currently rated had existed 
since then and demonstrate the severity of his overall 
functional impairment.  He stated that he had required daily 
aid and attendance since September 1969.  He also stated 
that had VA thoroughly reviewed all of his medical records 
in 1969, he would have been rated at that level since 
service.

In support of his appeal the veteran submitted a July 2001 
medical report from D.R., M.D., in which the physician 
described the functional limitations that the veteran 
experienced in terms of his then-current need for regular 
aid and attendance.  Dr. R. stated that although the veteran 
had remained relatively independent throughout the years, he 
was becoming more dependent due to the failure of his left 
upper extremity.

The veteran also submitted July 2001 medical reports from 
A.M., M.D., and A.K.S., A.R.N.P.  The physician and nurse 
practitioner provided the opinions that VA had committed 
clear and unmistakable error in not fulfilling the duty to 
assist in evaluating all of the veteran's disabilities and 
awarding him special monthly compensation at the 38 U.S.C.A. 
§ 1114(r)(1) rate in 1969.  They found that the veteran had 
suffered the anatomical loss of three extremities and the 
loss of use of the fourth, which had always required the 
daily assistance of another in "every day life functions."  
They also found that the May 1969 combat injury had caused 
bladder and voiding dysfunction due to multiple catheter 
use, and that the rating for urethral strictures should have 
been effective in March 1971.

The veteran also provided hearing testimony before the 
undersigned in December 2002.  He then asserted that he had 
lost the use of the left upper extremity in 1970, in that he 
had carpal tunnel surgery on the arm.  He testified that he 
was not aware of "special monthly compensation" in 1971, and 
that VA had not properly rated all of his disabilities at 
that time.

Relevant Laws and Regulations
Effective Date

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2002).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will 
be considered filed as of the date of receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services, evidence from a private physician or layman, or 
evidence from a state or other institution will be accepted 
as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  In the case 
of evidence from a private physician, a layman, or a state 
or other institution, the date of receipt of such evidence 
by VA will be accepted as the date of the claim.  38 C.F.R. 
§ 3.157 (2002).

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased 
rating shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
claim.  The effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date 
of claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2002).  The effective date of an award of increased 
compensation shall be the earliest date at which it is 
ascertainable that an increase in disability has occurred, 
if the claim for an increased rating is received within one 
year from such date; otherwise the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o) (2002).  The phrase "otherwise, date of receipt 
of claim" applies only if a factually ascertainable 
increase in disability occurred more than one year prior to 
filing the claim for an increased rating.  Harper v. Brown, 
10 Vet. App. 125 (1997).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the 
effective date of the liberalizing law or VA issue, benefits 
may be authorized for a period of one year prior to the date 
of receipt of the request for review.  38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. §§ 3.114, 3.400(p) (2002).

The effective date of entitlement based on a reopened claim 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r) (2002).  
The effective date based on a finding that a prior decision 
contained clear and unmistakable error is the date from 
which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k) (2002).  
Clear and Unmistakable Error

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 4005(c) (1964 & Supp. 1969), (1970), and (1976 & 
Supp. 1978); 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 19.153 (1969, 1970, 1978); 38 C.F.R. § 3.105 (2002).

The determination of whether a decision was based on clear 
and unmistakable error requires consideration of three 
elements: 1) whether the correct facts, as they were known 
at the time, were not before the adjudicator, rather than a 
disagreement on how the facts were interpreted, or that the 
pertinent statutory or regulatory provisions were 
incorrectly applied; 2) the error must be undebatable and of 
the type that, had it not been made, would have manifestly 
changed the outcome of the case at the time it was made; 3) 
the determination of whether a decision contained clear and 
unmistakable error must be based on the record and law that 
existed at the time the decision was rendered.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992). 

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 
1994 (per curium).  If the veteran fails to identify the 
specific error or does not show, assuming his allegations to 
be true, that the outcome of the case would have been 
manifestly different, the claim that a prior decision was 
based on clear and unmistakable error should be denied as a 
matter of law.  See Luallen v. Brown, 8 Vet. App. 92, 96 
(1995). 

In order to show that a clear and unmistakable error 
occurred the evidence must show that the law was incorrectly 
applied to the facts as they were known at the time and 
that, had the error not occurred, the decision would have 
been manifestly different.  Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).  If the veteran raises a valid claim of 
clear and unmistakable error, the question of whether a 
given decision was based on clear and unmistakable error is 
to be determined based on the facts of the case.  See Rivers 
v. Gober, 10 Vet. App. 469 (1997).

Analysis
Earlier Effective Date for the 38 U.S.C.A. § 1114(p) Rating

The Board notes that prior to February 1998, the veteran 
asserted that he was entitled to the rate of special monthly 
compensation based on the loss of three extremities, payable 
under the authority of 38 U.S.C.A. § 1114(p), effective with 
his separation from service because he had lost three 
extremities in service.  He also asserted that he was 
entitled to the rate provided by 38 U.S.C.A. § 1114(r)(1) 
effective in March 1990.  He claimed that the evidence of 
record in 1969 or 1971 showed that he met the criteria for 
the 38 U.S.C.A. § 1114(p) rate on separation from service, 
regardless of any claim he may or may not have made.

The veteran claimed entitlement to VA compensation benefits 
in October 1969 for the amputation of both lower 
extremities, amputation of the right upper extremity, and 
burst eardrums with hearing loss.  In evaluating those 
disabilities the RO was required to consider all provisions 
of the statute and regulations that were pertinent to the 
veteran's claim, and did so by applying the provisions of 
38 U.S.C. § 314, regardless of whether the veteran had 
specifically claimed entitlement to special monthly 
compensation.

According to the law in effect in September 1969, the 
anatomical loss of an extremity at a level preventing 
natural knee action (left leg) with the anatomical loss of 
another extremity so near the shoulder to prevent the use of 
a prosthesis (right arm) entitled the veteran to the 
intermediate rate between 38 U.S.C. §§ 314(m) and (n) 
(m1/2).  That rate was elevated to the next higher 
intermediate level due to him having an additional 
disability independently rated at 50 percent or more, that 
being the right leg (m1/2 + 1/2 = n).  In addition, he was 
entitled to the rate specified in 38 U.S.C.A. § 314(k) due 
to the loss of a foot.  38 U.S.C. §§ 314(k) and (p) (1964 & 
Supp. 1969); 38 C.F.R. § 3.350(a), (f)(1)(iii), and (f)(3) 
(1969).  In the July 1970 rating decision the RO awarded the 
veteran the "k" rate, plus the "n" rate, effective in 
September 1969.  The RO did, therefore, properly apply the 
law as it was then in effect, and had no statutory authority 
for paying special monthly compensation at the "n1/2" rate.

As shown above, the provision of the statute allowing for 
the elevation of the special monthly compensation to the 
"n1/2" rate due to the amputation of three extremities did 
not go into effect until October 1, 1978.  In the January 
1979 rating decision the RO awarded the veteran special 
monthly compensation at the "n1/2" rate, based on the 
revision to the statute, effective October 1, 1978.  Because 
payment of the "n1/2" rate was based on a change to the 
statute that did not go into effect until October 1, 1978, 
the veteran is not entitled to an effective date prior to 
October 1, 1978, for the "n1/2" rate as a matter of law.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 
3.400(p) (2002).
Earlier Effective Date for the 38 U.S.C.A. § 1114(r)(1) 
Rating

In the October 1969, July 1970, August 1970, April 1971, and 
February 1979 rating decisions described above the RO, in 
essence, denied entitlement to special monthly compensation 
at the 38 U.S.C. § 314(r)(1) (now 38 U.S.C.A. § 1114(r)(1)) 
rate.  Because those decisions have become final, an 
effective date based on any claim submitted prior to 
February 1979 can be established only if one of those 
decisions is found to have been clearly and unmistakably 
erroneous.  Beginning in February 1998 the veteran has 
contended that he is entitled to an effective date prior to 
January 31, 1990, for the award of special monthly 
compensation payable pursuant to 38 U.S.C.A. § 1114(r)(1) 
because the prior decisions were clearly and unmistakably 
erroneous in not granting the 38 U.S.C.A. § 1114(r)(1) rate.  

The veteran claims that all of his disabilities were not 
considered when compensation was awarded following his 
separation from service, in that he was shown as having 
disarticulation of the left knee, when in fact the 
amputation was above the knee; that he was shown as having a 
mid-thigh amputation on the right, when the amputation was 
in the upper third of the femur; and that his compensation 
was based on having two hands.  Although one of the rating 
decisions made reference to a VA examination pertaining to 
the functioning of both hands, the documents in the claim 
file clearly show that since his separation from service the 
veteran's compensation has been based on the anatomical loss 
of the right arm.  The error contained in the examination 
report, and carried into the decision, has no bearing on the 
compensation awarded to the veteran.  Following his May 1970 
report of additional amputation of the left leg the RO re-
evaluated that issue, and informed the veteran that an 
amputation at the knee and in the distal third of the femur 
were both evaluated at 60 percent, so that the additional 
amputation had no bearing on his rating.  His right leg 
amputation was originally rated as being in the middle or 
lower third, which was rated as 60 percent disabling under 
Diagnostic Code 5162.  38 C.F.R. § 4.71a (1969).  Based on 
the actual level of amputation the rating should have been 
at 80 percent under Diagnostic Code 5161.  Because the 
veteran had been assigned a 100 percent rating, however, for 
the combination of amputations the individual ratings had no 
bearing on the compensation to which he was entitled.  He 
was also awarded special monthly compensation for the 
anatomical loss of the right upper extremity at the shoulder 
and both lower extremities above the knee, so that the 
actual level of thigh amputation had no bearing on the 
amount of special monthly compensation to which he was 
entitled.  The veteran's arguments do not, therefore, show 
that but for the errors in the rating the outcome of the 
rating decision would have been manifestly different, and do 
not constitute a valid claim of clear and unmistakable 
error.

The veteran has also claimed that the decisions were clearly 
and unmistakably erroneous because VA failed to fulfill the 
duty to assist in developing all of his ratable disabilities 
on separation from service or on discharge from the VAMC in 
March 1971.  He further claims that had VA properly 
developed and evaluated all of his disabilities, he would 
have been entitled to the 38 U.S.C.A. § 1114(r)(1) rating on 
separation from service. 

The award of compensation benefits requires the filing of a 
claim.  38 C.F.R. § 3.151 (2002).  In his August 1969 
application the veteran claimed entitlement to compensation 
benefits for the amputation of both lower extremities and 
the right upper extremity, and burst eardrums with hearing 
loss, but no other disabilities.  Although he requested re-
evaluation of his service-connected disabilities in 1970 and 
1979, at no time prior to January 31, 1990, did he claim 
entitlement to compensation benefits for any additional 
disabilities.  His December 1988 statement regarding the 
amount of compensation benefits he was receiving cannot 
constitute a claim for an increase in compensation because 
he did not express the intent to claim entitlement to a 
higher rating.  38 C.F.R. § 3.155(a) (1988).  Although he 
questioned whether the amount he was receiving was correct 
in terms of the relevant statute, he did not indicate that 
his disabilities had worsened or that he was otherwise 
entitled to a higher rate of special monthly compensation 
than that to which entitlement had already been established.

Prior to the rating decisions referenced above the RO 
obtained his service medical records and the VA treatment 
records pertaining to his extended hospitalization.  In 
addition to the disabilities for which the veteran expressly 
claimed entitlement to compensation benefits, the RO also 
adjudicated his entitlement to shell fragment wound scars, 
pleural effusion, and the surgical removal of parts of the 
clavicle and scapula.  Based on review of the medical 
evidence the RO apparently inferred that his claim for the 
amputations included any residuals resulting from the in-
service injuries.  The medical evidence then of record did 
not clearly show that the in-service injuries resulted in 
any other disabilities.

Although VA is required to liberally construe the veteran's 
pleadings, VA is not required to perform an act of 
prognostication by predicting that any other condition for 
which he received treatment while hospitalized would result 
in a chronic disability.  Talbert v. Brown, 7 Vet. App. 352, 
356 (1995).  Because service connection had not been 
established, or sought, for any disability other than the 
amputations, perforated tympanic membranes, hearing loss, 
and scars, any reference in the VA treatment records to 
additional disabilities cannot constitute an informal claim 
for compensation benefits.  38 C.F.R. § 3.157 (2002).  In 
the absence of a valid claim for service connection for 
additional disabilities, the RO had no duty to develop or 
adjudicate additional disabilities and the veteran's 
allegations regarding VA's duty to assist cannot establish a 
basis for awarding an earlier effective date.  See Shields 
v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier effective 
date cannot be granted in the absence of statutory 
authority, i.e., in the absence of a claim).

Regarding the veteran's assertion that failure to fulfill 
the duty to assist was clear and unmistakable error, the 
Court has held that an allegation that VA failed to fulfill 
the duty to assist cannot constitute a valid claim of clear 
and unmistakable error.  Dixon v. Gober, 14 Vet. App. 168, 
173 (2000).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) also determined that 
failure to fulfill the duty to assist does not prevent a 
decision from becoming final.  Cook v. Principi, 318 F.3d 
1334, 1399 (Fed. Cir. 2002) (en banc).  The veteran's 
assertion that VA failed to fulfill the duty to assist by 
developing additional service-connected disabilities does 
not, therefore, constitute a valid claim of clear and 
unmistakable error or negate the finality of the above-
referenced decisions.  

In support of his contention the veteran submitted the July 
2001 reports from his medical care providers showing that 
all of the conditions for which service connection has now 
been established have been present since his separation from 
service, and that VA committed clear and unmistakable error 
in not fulfilling the duty to assist.  The determination of 
whether a final decision is clearly and unmistakably 
erroneous must, however, be based on the evidence of record 
when the decision was rendered.  Pierce v. Principi, 240 
F.3d 1348, 1354 (Fed. Cir. 2001).  Although contemporaneous 
VA treatment records are deemed to be evidence of record for 
the purpose of determining whether a prior final decision 
was clearly and unmistakably erroneous, see Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992), the opinions of the 
VA medical care providers were rendered long after issuance 
of all the decisions referenced above.  Those opinions, 
therefore, cannot be considered in determining whether the 
prior final decisions were clearly and unmistakably 
erroneous.  The physician's finding that the prior decisions 
were clearly and unmistakably erroneous is not probative, in 
that such a determination is a legal issue to be resolved by 
the Board and not a medical issue to which a medical opinion 
would be probative.  Harvey v. Brown, 6 Vet. App. 390, 394 
(1994).  In addition, in the absence of a claim for 
compensation benefits for the additional disabilities, 
whether or not the additional disabilities have been present 
since service is not relevant in determining the appropriate 
effective date.

The veteran also contends that the evidence of record in 
1969 or 1971 showed that he then met the criteria for the 
38 U.S.C.A. § 1114(r)(1) rate, including loss of use of the 
left arm, and that the severity of all his current 
disabilities had been apparent since 1971.  The VA treatment 
records, which were in file when the prior rating decisions 
were issued, showed that he had undergone surgery on the 
left upper extremity for carpal tunnel syndrome.  At no time 
prior to January 31, 1990, however, did he submit a claim 
for compensation benefits for the left upper extremity.  The 
VA treatment records cannot be considered an informal claim 
because service connection for a left arm disability had not 
been previously established.  38 C.F.R. § 3.157 (2002).  

The most recent rating decision, which was issued in August 
1999, shows that the veteran's service-connected 
disabilities consist of the following:

	Disability						Rating Percentage
Above the knee amputations of both legs			100
Amputation of the right arm at the shoulder		90
Urethral strictures						40
Left carpal tunnel syndrome				20
Left rotator cuff injury					20
Left ulnar nerve damage					20
Partial removal of the right clavicle and scapula		20
Phantom pain and degenerative changes in the hips	20
Post-traumatic stress disorder				10
Bilateral hearing loss					10
Hypertension							10
Inguinal hernia						10
Corneal scars, right eye					10
Coccyx injury						0
Shell fragment wound scars				0
Residuals of a fractured right fifth rib			0
Malaria							0
Hyperhidrosis						0

Because a combined rating of 100 percent has been in effect 
since September 1969, the consideration of additional 
service-connected disabilities would have no bearing on the 
schedular rate of compensation to which the veteran was 
entitled.  Without specific evidence pertaining to his 
functional limitations, the inclusion of additional 
disabilities would not compel the conclusion that the 
veteran was, in fact, in regular need of the aid and 
attendance of another person.  The veteran has not 
established, therefore, that had the RO developed and 
adjudicated the additional disabilities, the outcome of the 
case would have been manifestly different.  His assertions 
do not, therefore, constitute a valid claim of clear and 
unmistakable error in the prior decisions.  Bustos, 179 F.3d 
at 1378.

Service connection for the left arm disability could have 
impacted the veteran's entitlement to special monthly 
compensation.  The RO granted special monthly compensation 
at the 38 U.S.C.A. § 1114(r)(1) rate in August 1996 based on 
a finding that the left arm disability resulted in the 
veteran being in regular need of aid and attendance.  As 
previously shown, however, the veteran did not claim 
entitlement to service connection for the left arm 
disability until January 31, 1990.  That disability could 
not, therefore, be considered in evaluating the service-
connected disabilities prior to January 1990.

The RO interpreted the January 1990 claim for service 
connection for a left arm disability to include a claim for 
an increase in special monthly compensation, and established 
the effective date for the 38 U.S.C.A. § 1114(r)(1) rating 
based on that claim.  According to 38 C.F.R. § 3.400(o), the 
effective date of an award of increased compensation shall 
be the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  The veteran is, 
therefore, potentially entitled to an effective date up to 
one year prior to the January 1990 claim.

The award of special monthly compensation at the 38 U.S.C.A. 
§ 1114(r)(1) rate was, however, dependent on the finding 
that the left arm disability resulted in the regular need 
for aid and attendance.  Prior to the effective date for the 
grant of service connection for the left arm disability, 
that disability could not be considered in determining the 
veteran's entitlement to special monthly compensation.  In 
accordance with 38 C.F.R. § 3.400(b)(2), the effective date 
for the award of service connection for the left arm 
disability is limited to January 31, 1990, the date of the 
claim.  Entitlement to an effective date prior to January 
31, 1990, for the increase in special monthly compensation 
is, therefore, precluded.

The veteran further contends that he has been in need of the 
regular aid and attendance of another person since at least 
March 1971.  The Court has held that the veteran has 
presented a valid claim of clear and unmistakable error by 
showing that compelling evidence was before the RO when the 
benefit sought was previously denied.  Crippen v. Brown, 
9 Vet. App. 412, 421 (1996).  According to the criteria in 
effect since 1969, entitlement to special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(r)(1) (or 38 U.S.C. § 314(r)(1)) is dependent on a 
finding that the veteran is in need of the regular aid and 
attendance of another person.  The VA treatment records 
pertaining to his post-service hospitalization show that on 
discharge he was ambulatory with bilateral lower extremity 
prostheses, that he successfully used a right upper 
extremity prosthesis, and that he could self-propel a one-
arm drive wheelchair.  The evidence then available did not 
compel the conclusion that he was unable to dress or feed 
himself, attend to the wants of nature, or keep himself 
clean; that he required the frequent adjustment of a 
prosthetic appliance that he could not do without aid due to 
the nature of his disability; or that he required assistance 
in protecting himself from the hazards of his environment.  
38 C.F.R. § 3.352 (1969).  

The contemporaneous evidence indicates that prior to at 
least 1990 he was very independent, and that he did not 
require assistance until the problems with the left arm 
became incapacitating.  Although he had had surgery on the 
left arm prior to 1990, and may have been temporarily in 
need of aid and attendance following those surgeries, the 
evidence does not clearly show that such need persisted.  
Although he currently asserts that he has been in need of 
regular aid and attendance since September 1969, and he 
submitted medical opinions in support of that assertion, 
that evidence cannot be considered in determining whether 
the prior, final decisions were clearly and unmistakably 
erroneous.  Pierce, 240 F.3d at 1354.

In the absence of contemporaneous evidence compelling the 
conclusion that the veteran was in need of the regular aid 
and attendance of another person prior to January 31, 1990, 
his arguments regarding the sufficiency of the evidence of 
record in 1969 or 1971 constitutes no more than a 
disagreement as to how the evidence was weighed.  A 
disagreement as to how the evidence was weighed is not a 
valid claim of clear and unmistakable error.  Fugo, 6 Vet. 
App. at 44.

The veteran has also asserted that all veterans with triple 
amputations should automatically qualify for the rate of 
special monthly compensation provided in 38 U.S.C.A. 
§ 1114(r)(1).  He has not, however, alluded to any legal 
authority for that assertion.  The rather complex statutory 
and regulatory scheme for evaluating entitlement to special 
monthly compensation provides various amounts of 
compensation based on the number and level of amputations, 
with various combinations, and their affect on the veteran's 
functioning.  Individuals differ in their ability to 
overcome what may be a severe disability, and the 
regulations provide differing amounts of special monthly 
compensation based, to some extent, on that ability.  Some 
individuals would be totally incapacitated by the amputation 
of three extremities while other individuals, such as the 
veteran, manage to live full and productive lives in spite 
of such injuries.

Had it been the intent of Congress or the Secretary that a 
triple amputee should be automatically entitled to the rate 
payable pursuant to 38 U.S.C.A. § 1114(r)(1), such a 
provision would have been included in the statute or the 
regulation.  Such is not the case and the Board must apply 
the law as it is and not, arguably, how it should be.  The 
Board finds, therefore, that the veteran has not established 
that the pertinent statutory or regulatory provisions were 
incorrectly applied to the facts of his case.  Damrel, 
6 Vet. App. at 242.

In summary, the veteran has failed to raise a valid claim of 
clear and unmistakable error in the October 1969, July 1970, 
August 1970, April 1971, and February 1979 rating decisions.  
His claim of clear and unmistakable error in those 
decisions, therefore, must be denied as a matter of law.  
Luallen, 8 Vet. App. at 96.  In the absence of a finding of 
clear and unmistakable error in a prior decision, an 
effective date based on a claim filed prior to February 1979 
is precluded as a matter of law, in that none of the claims 
for compensation benefits submitted prior to February 1979 
are now viable.  Following the January 1979 claim for an 
increase in special monthly compensation, the veteran did 
not again submit a claim for compensation benefits until 
January 31, 1990.  For these reasons the Board has 
determined that entitlement to an effective date prior to 
January 31, 1990, for the award of special monthly 
compensation at the rate payable pursuant to 38 U.S.C.A. 
§ 1114(r)(1) is not shown as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (the claim should be 
denied as a matter of law if there is no entitlement under 
the law).
Earlier Effective Date for Service Connection for Urethral 
Strictures 

The veteran contends that he is entitled to an effective 
date following his separation from service for the grant of 
service connection and the 40 percent rating assigned for 
urethral strictures.  He argues, in essence, that prior VA 
decisions were clearly and unmistakably erroneous in not 
granting service connection for a urinary disorder, in that 
the evidence showed that he had problems while he was 
hospitalized following his separation from service.  

As shown above, an award of compensation benefits requires 
the filing of a claim.  38 C.F.R. § 3.151 (2002).  In his 
August 1969 application for compensation benefits the 
veteran claimed entitlement for amputation of both lower 
extremities, the right upper extremity, burst eardrums, and 
hearing loss.  He made no reference to any urinary disorder, 
nor did he file a claim, either formal or informal, for a 
urinary disorder prior to August 29, 1994.

Although the VA treatment records disclose that he was 
treated for a bladder infection while hospitalized from 
September 1969 to March 1971, those records do not represent 
a claim for compensation benefits for a urinary disorder, in 
that service connection for such a disorder had not been 
previously established.  38 C.F.R. § 3.157 (2002).  The 
veteran has not shown that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
the pertinent statutory or regulatory provisions were 
incorrectly applied in any of the prior rating decisions.  
The Board finds, therefore, that he has failed to raise a 
valid claim of clear and unmistakable error in those 
decisions.  Luallen, 8 Vet. App. at 96.  

The fact that the veteran may have had a chronic urinary 
problem prior to August 1994 that was secondary to his 
service-connected disabilities is not a legal basis for 
granting an earlier effective date; an effective date prior 
to August 29, 1994, cannot be established in the absence of 
a finding that a claim for service connection for a urinary 
disorder was submitted prior to that date.  Shields, 8 Vet. 
App. at 349.  For these reasons the Board has determined 
that entitlement to an effective date prior to August 29, 
1994, for the award of service connection and assignment of 
the 40 percent rating for urethral strictures is not shown 
as a matter of law.  Sabonis, 6 Vet. App. at 430.


ORDER

The appeal to establish entitlement to an effective date 
prior to January 31, 1990, for the grant of special monthly 
compensation payable pursuant to 38 U.S.C.A. § 1114(r)(1), 
including the issue of whether prior decisions were clearly 
and unmistakably erroneous, is denied.

The appeal to establish entitlement to an effective date 
prior to August 29, 1994, for the grant of service 
connection and the assignment of a 40 percent disability 
rating for urethral strictures, including the issue of 
whether prior decisions were clearly and unmistakably 
erroneous, is denied.




_________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

